internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-117928-00 cc fip b2 to taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer corporation a corporation b corporation c_corporation d thrift a thrift b thrift c thrift d thrift e bank a date a date b date c date d date e date f date g date h date i fiscal tax_year year year state a state b state c merger agreement a merger agreement b merger agreement c assistance agreement a master agreement a purchase agreement a exchange_agreement a fhlbb resolution no fhlbb resolution no fhlbb resolution no fslic memorandum a fslic memorandum b dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figuren a b c x y z issues whether supervisory goodwill qualifies as money or other_property for purposes of sec_597 of the internal_revenue_code whether the taxpayer has established a tax basis in supervisory goodwill if a tax basis has been established whether the taxpayer is entitled to claim a loss for its supervisory goodwill under sec_165 of the code based on worthlessness abandonment or confiscation if a tax basis has been established whether the taxpayer is entitled to claim a deduction for the amortization of supervisory goodwill under sec_167 of the code conclusions supervisory goodwill is not financial assistance received from the federal savings and loan insurance corporation fslic under sec_406 of the national housing act c f_r f accordingly it does not qualify as money or other_property for purposes of sec_597 of the code the taxpayer has not established a tax basis in supervisory goodwill because the taxpayer can not establish a tax basis in supervisory goodwill the taxpayer may not claim a loss under sec_165 of the code based on worthlessness abandonment or confiscation further even if the taxpayer can establish a tax basis in supervisory goodwill the taxpayer can not establish its entitlement to a deductible loss in fiscal tax_year because the taxpayer can not establish a tax basis in supervisory goodwill the taxpayer may not claim a deduction under sec_167 of the code for the amortization of supervisory goodwill further even if the taxpayer can establish a tax basis in supervisory goodwill the taxpayer has not met its burden under 507_us_546 and therefore may not claim a depreciation deduction under sec_167 of the code facts i taxpayer’s organizational history the taxpayer is a group of affiliated corporations that file consolidated_returns with corporation a as the common parent thrift a was formed on or about date a at some point after date b thrift a became a wholly-owned subsidiary of corporation a thrift a joined in taxpayer’s consolidated_return for fiscal tax_year following the close of fiscal tax_year corporation a merged with and into corporation b which was a subsidiary of corporation c in a reorganization qualifying under sec_368 of the internal_revenue_code code corporation a as the surviving entity in the merger changed its name to that of corporation b and continued in existence as a subsidiary of corporation c as part of this overall business combination thrift a also underwent a name change subsequently thrift a merged with and into bank a another subsidiary of corporation c in a reorganization qualifying under sec_368 of the code corporation c later merged with and into corporation d in a reorganization qualifying under sec_368 of the code with corporation d surviving as part of that same overall business combination bank a underwent a name change and continued in existence as a subsidiary of corporation d for purposes of this technical_advice_memorandum however we will refer to the relevant entities as taxpayer corporation a and thrift a ii the three thrift acquisitions at issue a the first thrift acquisition thrift a was formed as a result of an arranged supervisory merger of thrift b and thrift c on or after date b thrift a began operating as a federally chartered mutual savings and loan association headquartered in state a with its deposits insured by the federal_savings_and_loan_association fslic thrift b was originally organized as a state chartered mutual_savings_bank more than x years before the events described here at the time it entered into negotiations with fslic with respect to the acquisition of thrift c thrift b was operating in state b as a federally chartered mutual_savings_bank the deposits of which were insured by the federal deposit insurance corporation fdic although it reported a net_operating_loss as of the close of year thrift b had a positive tangible net_worth for regulatory purposes and met its regulatory capital requirements see fslic memorandum a prior to its merger with thrift b thrift c was a federally chartered mutual savings and loan association operating in state a the deposits of thrift c were insured by fslic as of date c the tangible net_worth of thrift c was approximately dollar_figurea while the value of its assets were approximately dollar_figureb thus as of date c thrift c had a net_worth to asset ratio of approximately a see fslic memorandum a fslic requested that the federal_home_loan_bank board fhlbb approve the merger of thrift b and thrift c with the resulting association to operate under thrift c’s charter and headquartered in state a the resulting association would undergo a name change to thrift a and would be managed by the officers and directors of thrift b the acquisition of thrift c by thrift b which took place on date b was a fslic assisted acquisition see fslic memorandum a in connection with this acquisition an assistance agreement was entered into between fslic and thrift b see assistance agreement a that agreement was conditioned in part upon thrift b’s receipt of both a supervisory forbearance letter and a copy of the fhlbb resolution in which the fhlbb determined that financial assistance by fslic was required pursuant to sec_406 of the national housing act u s c f to prevent the default of thrift c assistance agreement a further provided that fslic would wire transfer a cash contribution in the amount of dollar_figurec shortly after date b and that fslic would make additional payments over the following y years based on an excess fhlb-stock dividend formula up to a maximum amount of dollar_figured the agreement also provided that the fslic would indemnify thrift a if the cash contribution of dollar_figurec was determined either to be a taxable_event or to result in tax attributable to and measured by the amount of that payment the acquisition of thrift c by thrift a was approved by the fhlbb see fhlbb resolution no that fhlbb approval set forth a number of specific resolutions in separate and distinct paragraphs one such paragraph determined that pursuant to sec_406 of the national housing act financial assistance from the fslic was necessary another resolution contained in a separate paragraph recited that the fhlbb found that the use of purchase_accounting was appropriate and authorized its use by thrift a subject_to certain conditions as follows thrift a shall furnish an opinion from its independent accountants that specifically describes as of the effective date any intangible assets including goodwill or discount of assets arising from the merger to be recorded on the books of thrift a and substantiates the reasonableness of amounts attributable to intangible assets including goodwill and the discount of assets and the resulting amortization periods and methods and if thrift a desires to use the purchase_method of accounting in regard to the merger thrift a also shall submit a stipulation that any goodwill arising from the transaction shall be determined and amortized in accordance with fhlbb memorandum r- 31b fhlbb resolution no in addition merger agreement a provided that the merger was conditioned upon the fhlbb’s approval of the utilization of purchase_accounting and recited the parties’ understanding that the final accounting entries and adjustments must be approved by the fhlbb’s office of examination and supervision the merger of thrift b and thrift c took place as contemplated on date b and thrift a was formed in a reorganization that qualified under sec_368 b the second and third thrift acquisitions prior to their respective mergers with thrift a both thrift d and thrift e were federally chartered mutual savings and loan associations operating within state c the deposits of both thrift d and thrift e were insured by fslic the agreement and plan of merger between thrift a and thrift e was made on or about date e although the effective date was delayed and it appears thrift a actually acquired thrift d first see merger agreement b and fhlbb resolution as of date f thrift d reported a negative net_worth of approximately dollar_figuref on total assets of dollar_figureg and a net_worth to asset ratio of approximately b a negative value see fslic memorandum b the merger agreement between thrift a and thrift d was made on or about date g and was expressly conditioned upon the execution of an assistance agreement between thrift a and fslic see merger agreement b the merger was also expressly conditioned upon the grant by the fslic and the fhlbb of certain regulatory forbearance including reserve and net_worth compliance and scheduled items limitations waivers satisfactory to thrift a merger agreement b and further conditioned upon the fhlbb specifically approving the utilization of the purchase_method of accounting merger agreement b the acquisition of thrift d by thrift a was also conditioned upon thrift a’s receipt of a tax opinion that the merger would be a tax-free reorganization merger agreement b on or about date d the fhlbb approved the acquisition of thrift d by thrift a see fhlbb resolution no with respect to the subject of assistance the fhlbb resolved financial assistance by the fslic is necessary to prevent the default of thrift d and the amount of such assistance to be provided in accordance with the terms and conditions of master agreement a and purchase agreement a by and between thrift a and the fslic and the terms of this resolution would not exceed the amount that would be reasonably necessary to save the cost of liquidating thrift d through a receivership accompanied by the payment of insurance of accounts fhlbb resolution no page assistance the fhlbb resolved further that thrift a could account for this merger under the purchase_method of accounting in accordance with generally_accepted_accounting_principles gaap fhlbb resolution no page accounting the gaap rules in effect on date e were the controlling rules for purposes of the various agreements entered into by thrift a and the fslic and for reports made to the fhlbb and the fslic however the fhlbb resolution expressly stated that this definition shall not alter thrift a’s obligations if any to report to any person or agency other than the fhlbb or the fslic on the basis of different principles which may apply outside the foregoing identified agreements fhlbb resolution no page accounting as part of the facilitation of the acquisition of thrift d by thrift a the fhlbb also resolved that the fslic is authorized to contribute to the capital of thrift a an amount equal to the negative net_worth of thrift d as of date d fhlbb resolution no page payment of negative net_worth as of date f thrift e reported a net_worth of approximately dollar_figureh on total assets of approximately dollar_figurei and a net_worth to asset ratio of approximately c see fslic memorandum b the merger agreement between thrift e and thrift a was conditioned upon the grant by the fslic and the fhlbb of certain regulatory forbearance including reserve and net_worth compliance and scheduled items limitations waivers satisfactory to thrift a see merger agreement c regulatory forbearance the merger was further conditioned upon receipt of an opinion from thrift a’s independent tax advisor that this merger is a tax free reorganization see merger agreement c tax opinion and the receipt from the fhlbb pursuant to sec_368 d ii iii of the code as amended by sec_241 of the economic_recovery_tax_act_of_1981 that the grounds set forth under u s c sec_1464a exist with respect to thrift e or will exist in the near future in the absence of action by the fhlbb see merger agreement c fhlbb tax certification on or about date d the fhlbb approved the acquisition of thrift e by thrift a the fhlbb expressly resolved t hat at the election of thrift a the merger may be accounted for using the purchase_method of accounting in accordance with gaap and that the gaap rules in effect on date e were the controlling rules for purposes of the various agreements entered into by thrift a and the fslic and for reports made to the fhlbb and the fslic see fhlbb resolution no pages accounting the resolution specifically permitted the use of the gaap rules in effect on date e for the master agreement and the purchase agreement and for reports made to the fhlbb and the fslic id page however the fhlbb resolution stated further that this definition shall not alter thrift a’s obligations if any to report to any person or agency other than the fhlbb or the fslic on the basis of different principles which may apply outside the foregoing identified agreements id the acquisitions of thrift d and thrift e by thrift a although the subject of separate merger agreements and separate fhlbb resolutions on date d were addressed by fslic in a single memorandum to the fhlbb on date d that was expressly considered by the fhlbb in connection with both proposed acquisitions see fslic memorandum b fhlbb resolution no and fhlbb resolution no as stated in fslic memorandum b thrift d was currently insolvent and although thrift e was technically still solvent it had failed its net_worth requirements and was expected to become insolvent within months financial assistance was provided by fslic only with respect to thrift a’s acquisition of thrift d see fslic memorandum b a master agreement for issuance of income capital certificates was also entered into between thrift a and the fslic in connection with thrift a’s acquisition of thrift d see master agreement a that agreement authorized the issuance by thrift a and the purchase by the fslic of income capital certificates iccs in an amount not to exceed dollar_figurej promissory notes received by thrift a in payment for the iccs purchased by the fslic were available for use by thrift a in making any redemption payments of the iccs under the agreement master agreement a sec_4 although a copy of master agreement a was provided for our consideration no copy of a separate purchase agreement a mentioned in the fhlbb and the fslic documents related to the same merger was included in our materials nor was it clear to us from our materials that the master agreement referenced in fhlbb resolution no concerning the merger of thrift e referred to master agreement a however because the fslic discussed the acquisitions of both thrift d and thrift e in fslic memorandum b the fhlbb made express reference to that fslic memorandum in both fhlbb resolution no and fhlbb resolution no and all of these events occurred on or around date d we have considered master agreement a to be the sole master agreement involved in these acquisitions this assumption is further supported by subsequent events surrounding exchange_agreement a discussed below on or about date h thrift a and fslic entered into exchange_agreement a which made explicit reference to the fslic’s purchase of iccs with a face_amount of dollar_figurej pursuant to a master agreement entered into on date d as well as to a purchase agreement also entered into by the fslic and thrift a on date d exchange_agreement a recital a this agreement concerned the exchange of the iccs and all amounts payable by thrift a with respect to the iccs for z shares of preferred_stock of thrift a and a cash payment from thrift a exchange_agreement a recital b further this agreement provided that the fslic would forgive all amounts payable by thrift a with respect to the iccs and that both master agreement a and purchase agreement a would be terminated subject_to the conditions set forth in exchange_agreement a exchange_agreement a recital b as evident from exchange_agreement a at some point between date d and date h thrift a had undergone yet another charter change and was now a federally chartered stock savings and loan association subsequent to these events and following the close of fiscal tax_year thrift a and taxpayer underwent the corporate_reorganizations described above involving corporation b iii taxpayer’s claim_for_refund on date i taxpayer filed an amended_return form 1120x for fiscal tax_year for the purpose of claiming a loss under sec_165 of the code in the amount of dollar_figuren with respect to the worthlessness of its supervisory goodwill the amended_return was premised upon the phase-out over five years of the ability to count supervisory goodwill for purposes of calculating regulatory core capital as a result of the enactment of the financial institutions reform recovery and enforcement act of firrea publaw_101_73 the taxpayer claimed that such assets were completely worthless as of the first day of fiscal tax_year a gaap asset - purchased goodwill thrift a utilized the purchase_method of accounting for each of the three acquisitions discussed above this method was applied by thrift a in accordance with the applicable accounting principles board apb opinions including apb opinion no business combinations and apb opinion no intangible assets under these opinions the amounts by which the fair market values of the liabilities of thrift c thrift d and thrift e exceeded the fair market values of their respective assets received by thrift a was reflected on thrift a’s books as cost in excess of fair value of net assets acquired hereafter purchased goodwill as reflected on thrift a’s financial books the amounts of purchased goodwill resulting from it’s acquisitions of thrift c thrift d and thrift e were dollar_figurek dollar_figurel and dollar_figurem respectively for a total of dollar_figuren for gaap the amount of this purchased goodwill was to be amortized over a period of time not to exceed years these amounts dollar_figurek dollar_figurel and dollar_figurem respectively were also recognized as supervisory goodwill for purposes of thrift a’s regulatory reporting requirements and in particular for calculating it’s core capital ratios b fslic financial assistance of the three acquisitions at issue here only the acquisitions of thrift c and thrift d were characterized by thrift a fslic and the fhlbb as fslic assisted acquisitions in the contemporaneous documentation see for example fslic memorandum a and fhlbb resolution no compare fhlbb resolution no the acquisition of thrift e was contemporaneously characterized as an unassisted supervisory merger see fslic memorandum b with respect to the acquisition of thrift c fslic provided financial assistance in the following forms a cash contribution of dollar_figurec through one or more wire transfers additional payments up to a maximum amount of dollar_figured the fhlb dividend formula payments and indemnification if the cash contribution of dollar_figurec was determined either to be a taxable_event or to result in tax attributable to and measured by the amount of that payment with respect to the acquisition of thrift d fslic provided financial assistance in the following forms a cash contribution of dollar_figuree and the purchase of dollar_figurej of iccs in exchange for thrift a’s y year notes c taxpayer’s winstar suit the taxpayer filed suit in district_court seeking damages under the theory of 518_us_839 the taxpayer’s suit is premised on a breach of contract by the federal government in connection with its bargained-for right to count supervisory goodwill in calculating regulatory core capital ratios as neither the taxpayer nor the examining agent has indicated otherwise we assume that taxpayer’s suit is still pending before the court d taxpayer’s original tax_return treatment as stated above for federal_income_tax purposes taxpayer accounted for the acquisitions of thrift c thrift d and thrift e as tax free reorganizations taxpayer did not book any goodwill as an asset on its tax books attributable to these acquisitions taxpayer also did not claim any amortization or depreciation for such an asset for federal_income_tax purposes on its original returns for any_tax year including fiscal tax_year following these acquisitions further taxpayer did not claim any losses attributable to the worthlessness of such an asset on its federal_income_tax returns prior to date i e the taxpayer’s amended_return position the taxpayer takes the position that the contractual right to use the purchase_method of accounting along with the resultant purchased goodwill resulted in an asset on its books properly identified as supervisory goodwill this supervisory goodwill according to the taxpayer qualifies as other_property for purposes of sec_597 of the code and is a form of financial assistance provided by the fslic under sec_406 of the national housing act and as such the asset was properly excluded from income pursuant to sec_597 taxpayer takes this position with respect to the acquisition of all three thrifts the taxpayer argues that it is entitled to claim a loss under sec_165 of the code in the tax_year in which its regulatory asset of supervisory goodwill was abandoned deemed worthless or confiscated statement page taxpayer maintains that this occurred in fiscal tax_year further the taxpayer states that although it has filed a lawsuit against the federal government for damages relating to the loss of the use of its supervisory goodwill any damages ultimately received by the taxpayer would not constitute ‘compensation’ derived for a ‘claim for reimbursement’ pursuant to sec_1_165-1 statement pages and moreover the taxpayer states that it believes there was no ‘reasonable prospect of recovery’ as that term is used in the context of federal tax law at the relevant time period statement page footnote in addition to and as an alternative to its argument under sec_165 the taxpayer claims entitlement to amortization deductions under sec_167 of the code relying on 507_us_546 the taxpayer asserts that it has an ascertainable tax basis in its supervisory goodwill and that this asset had a limited useful_life that could be ascertained with reasonable accuracy taxpayer did not amortize this asset for federal_income_tax purposes as it believed that the asset was the equivalent of ‘goodwill’ which was not amortizable under sec_167 because its life was indeterminate for tax purposes subsequently enactment of firrea established a useful_life for supervisory goodwill that could be reasonably and accurately measured the taxpayer argues that the enactment of firrea and the promulgation of regulations by the office of thrift supervision ots phasing out the use of supervisory goodwill on a sliding scale basis from through altered the indeterminate life of the tax asset as the life of this asset became known with certainty statement page law and analysis issue whether supervisory goodwill qualifies as money or other_property for purposes of sec_597 of the code supervisory goodwill is a creature of regulatory accounting principles rap although it bears a nexus to the gaap asset of purchased goodwill that results under the purchase_method of accounting upon the acquisition of one corporation by another based on the following analysis however we conclude that supervisory goodwill is not financial assistance from fslic under sec_406 of the national housing act and does not qualify as money or other_property for purposes of sec_597 of the code a general background i gaap as a general accounting concept goodwill is an intangible asset that is entered on the books of account of a business at cost for gaap an intangible asset is amortized over its respective term or useful_life and reflected as an annual expense with a corresponding offsetting adjustment to the carrying_charge or starting balance of the asset on the books of account generally intangible assets were required to be amortized under gaap using a life or term not to exceed years siegel and siegel pincite under gaap circa date b and date d for a business combination accounted for under the purchase_method any excess of the purchase_price paid_by the acquirer over the fair_market_value of the target’s assets was required to be shown as purchased goodwill on the acquirer’s books of account id pincite the advantage of the purchase_method of accounting from thrift a's perspective was that any existing goodwill or see generally siegel and siegel accounting and financial disclosure a guide to basic concepts west publishing co hereafter referred to as siegel and siegel going_concern_value so determined could be stated as a separate asset on thrift a’s books of account and on its balance_sheet following its acquisitions of thrift c thrift d and thrift e thrift a did exactly that and reflected such goodwill on its books for gaap with respect to these three acquisitions ii rap as described by one commentator rap requirements are the accounting standards established by regulatory agencies to monitor compliance with statutory and administrative requirements see richard c breeden thumbs on the scale the role that accounting practices played in the savings and loan crisis fordham l rev sec_71 at sec_77 hereafter referred to as breeden in the case of federally insured depository institutions rap requirements govern the financials that are submitted to the relevant federal oversight agency id for thrifts the applicable rap requirements were generally promulgated by the fhlbb and announced in the federal_register there was not always complete overlap between gaap and rap examples of situations where rap departed from gaap include the deferral for rap of losses on the sale of mortgage-backed assets fed reg big_number and the acceleration for rap of certain fee income on construction loans fed reg big_number id at s78- sec_79 prior to date the fhlbb required that purchased goodwill be amortized over a period not to exceed years see breeden supra at sec_82 fed reg on date however the fhlbb eliminated this requirement and reverted to using the applicable gaap period for amortization see fed reg as stated therein the fhlbb determined to allow application of gaap in this area without regulatory restriction for purposes of rap the use of purchased goodwill resulting from mergers was generally provided for in cfr sec_563 to the extent that the applicant substantiated in accordance with cfr f the reasonableness of amounts attributed to goodwill the method and period of amortization and the adequacy of reserves see fed reg discussion of accounting rules such information was required to permit the fhlbb to review merger applications on a flexible basis id this change effectively resulted in the fhlbb’s return to its case by case basis review of merger applications id the amount booked as purchased goodwill and amortized by thrift a is the same amount also identified for rap as supervisory goodwill for regulatory these pronouncements took various formats including final regulations proposed_regulations and policy memoranda supervisory goodwill as generally used in this memorandum refers only to the amount of purchased goodwill stemming from thrift a’s acquisitions of thrift c thrift d continued accounting purposes supervisory goodwill was available to meet thrift a's regulatory capital requirements see fhlbb resolution no concerning the acquisition of thrift c fhlbb resolution no concerning the acquisition of thrift d and fhlbb resolution no concerning the acquisition of thrift e enactment of firrea clearly altered thrift a's ability to use supervisory goodwill to meet its regulatory capital requirements although firrea altered the ability of thrift a to use supervisory goodwill for rap it did not alter thrift a’s treatment of purchased goodwill for gaap iii book-tax differences just as rap may coincide with or depart from gaap to meet the regulatory requirements of a banking supervisory agency such as the fhlbb the treatment of an item_of_income or loss or the significance of an asset or liability for federal_income_tax purposes may be different than the treatment of it for financial book that is gaap purposes see 439_us_522 for federal_income_tax purposes thrift a's acquisition of thrift c thrift d and thrift e each qualified as a tax-free reorganization under sec_368 of the code thus thrift a took a carryover_basis in the assets so acquired and reported no gain_or_loss on the acquisitions other than any_tax resulting solely from the conforming accounting_method changes required under sec_381 of the code stated another way thrift a inherited the recorded book basis of thrift c thrift d and thrift e in their respective assets consequently thrift a correctly did not book for federal_income_tax purposes a corresponding asset for purchased goodwill because continued and thrift e that was booked as a separate asset for gaap by thrift a on date b or date d as applicable the amount of this asset was dollar_figurek from the acquisition of thrift c dollar_figurel from the acquisition of thrift d and dollar_figurem from the acquisition of thrift e for a total of dollar_figuren prior to any amortization of the asset firrea altered the capital requirements for thrifts by extending the general concept of risk-based capital tests to them following firrea thrifts had to satisfy three separate standards tangible capital core capital and risk-based capital see generally c f_r thrifts were no longer permitted to use supervisory goodwill to meet tangible capital although if an institution qualified as an eligible institution and the supervisory goodwill met the definition of qualifying supervisory goodwill supervisory goodwill was still available to meet core capital and by extension risk-based capital requirements for the remaining five year phase-out period id see also julie l williams savings institutions mergers acquisitions and conversions l journal seminars-press qualification as a reorganization for tax purposes bears no relationship to application of purchase or pooling accounting therefore a particular acquisition might result in carryover_basis for tax purposes but an increase in value for accounting purposes or vice-versa siegel and siegel supra pincite the consequences of a tax free reorganization are well established and include the carryover of assets and liabilities from the acquired institution at their financial book basis as a general matter purchased goodwill is not an acquired asset in a tax-free reorganization thus for federal_income_tax purposes there is no acquired asset directly corresponding to purchased goodwill as a result of thrift a’s acquisitions of thrift b thrift d and thrift e rather the value otherwise ascribed to purchased goodwill under gaap was already reflected in the book basis of the assets and liabilities acquired from thrift c thrift d and thrift e by thrift a thus thrift a could not have intended to recognize a separate intangible asset for federal_income_tax purposes comparable to its regulatory asset of supervisory goodwill that was booked on its acquisitions of thrift c thrift d and thrift e as that regulatory asset was derived from the gaap asset of purchased goodwill moreover even when recognized as a tax asset the federal_income_tax asset of goodwill is not subject_to recovery by depreciation or amortization see united_states v winstar u s pincite n b sec_597 of the code as of date b and date d sec_597 required that a domestic_building_and_loan_association receive money or other_property from the fslic pursuant to sec_406 of the national housing act before sec_597 could apply application of sec_597 here therefore turns on whether supervisory goodwill was received by thrift a as money or other any loss attributable to the difference between historic book basis which carried over to thrift a and fair_market_value would be recognized for tax purposes upon the disposition of the acquired assets or if such assets were in the nature of bad_debts upon the write-down of those debts thus on date b and date d the lack of a specifically identified tax asset directly corresponding to purchased goodwill does not result in the elimination of any_tax loss to which the taxpayer is otherwise entitled to the contrary accepting the taxpayer’s characterization and valuation of the intangible asset may very well permit it to deduct the same loss twice goodwill has been described for federal_income_tax purposes as the total of all of the imponderable qualities that attract customers to a business see winstar 518_us_839 at n quoting 507_us_546 this abiding tax principle is unchanged after newark morning ledger winstar supra property from the fslic pursuant to sec_406 of the national housing act to the extent that thrift a received any fslic assistance within the meaning of sec_597 the value of that assistance would be excluded from gross_income pursuant to sec_597 of the code and pursuant to sec_597 no reduction in the basis of any asset was required on account of the receipt of such assistance i legislative_history of sec_597 sec_597 of the code as added by sec_244 of the economic_recovery_tax_act_of_1981 publaw_97_34 date the act provided a exclusion_from_gross_income - gross_income of a domestic_building_and_loan_association does not include any amount of money or other_property received from the federal savings and loan insurance corporation pursuant to sec_406 of the national housing act u s c sec f regardless of whether any note or other instrument is issued in exchange therefor b no reduction in basis of assets - no reduction in the basis of assets of a domestic_building_and_loan_association shall be made on account of money or other_property received under the circumstances referred to in subsection a sec_406 of the national housing act u s c dealt with the liquidation of insured institutions as amended by the garn-st germaine depository institutions act of publaw_97_320 date the fslic was expressly authorized to make loans to to make deposits in or to purchase the assets or securities of to assume the liabilities of or to make contributions to any insured institution u s c f prior to that amendment the fslic was authorized under sec_406 to make loans to to purchase the assets of or to make a contribution to an insured institution or an insured institution in default under u s c f and to purchase any such assets or assume any such liabilities or make loans to such other insured institution or guarantee such other insured institution against loss under u s c f with respect to an acquisition whether by merger or consolidation by that other insured institution of an insured institution in default or in danger of default as amended u s c f also authorized with respect to an acquiring insured institution the fslic to take any or all of the actions authorized under u s c f as well as to guarantee the acquirer against loss additionally the amendment explicitly authorized the fslic to increase or maintain the capital of a qualified institution by making periodic purchases of capital instruments to be known as net_worth certificates u s c f a i sec_246 of the act made sec_597 of the code applicable to payments made on or after date the use of the word payments in sec_246 of the act along with the statutory language of sec_597 and sec_406 of the national housing act clearly indicates the congressional intent to limit sec_597 to forms of financial assistance provided by the fslic although the legislative_history to sec_244 of the act is somewhat sparse what legislative_history there is also supports a conclusion that sec_597 covers only financial assistance provided by the fslic sec_597 as enacted appears to have been first added in the version of h_r that was passed by the house on date see cong rec at h5259 and h5279 daily ed date the legislative_history also indicates that this tax provision was initially agreed to in the senate as a floor amendment captioned section fslic financial assistance on date see cong rec at s8287 daily ed date in support of the senate amendment the congressional record reflects that the amendment would facilitate the infusion of capital to a failing savings and loan or the merger of a savings and loan with another financial_institution by clarifying that these transactions are nontaxable events id at s8288 in further support of the amendment a letter from the then-chairman of the fhlbb richard t pratt the pratt letter was introduced into the record relevant excerpts from which follow a new sec_597 would be enacted to ensure that no tax_liability would result from fslic capital infusions to weakened associations and subsequent repayments of the infusions by rehabilitated associations in order to prevent a default or restore an insured institution in default to normal operations the fslic may make loans to purchase the assets of make contributions to or arrange the merger of a failing institution the fhlbb recognizes the extraordinary nature of mergers arranged in a supervisory context and exempts them from certain procedural requirements and general rules usually applicable in non-supervisory cases a literal reading of the internal_revenue_code might result in fslic assistance to an institution in the form of cash or an interest bearing note being treated as a contribution_to_capital by a non-shareholder with reductions in the basis of assets required under sec_362 also if a recipient institution issues a mutual capital certificate or similar equity instrument in consideration for the fslic assistance repayment of the assistance might be determined to be subject_to the rules of sec_593 regarding redemption of capital stock and produce adverse tax consequences to the association finally there are varying degrees of uncertainty concerning the tax-free reorganization status of various types of supervisory mergers cong rec at s8288 the use of terms such as payment capital infusion and repayment during the legislative process are further indications of a congressional intent to limit sec_597 solely to forms of financial assistance the conference_report moreover indicates that this amendment was intended to resolve the question of whether financial assistance from the fslic was to be included in income or treated as a non-shareholder contribution_to_capital with a consequential reduction in the tax basis of assets by the taxpayer h_r conf_rep no 97th cong 1st sess see also staff of the joint_committee on taxation 97th cong 1st sess general explanation of the economic_recovery_tax_act_of_1981 h_r 97th cong pub_l_no pincite to facilitate providing of financial assistance by the fslic and referring to the fslic’s financial assistance program and the proper treatment under prior_law of such assistance payments from the fslic c supervisory goodwill is not assistance within the meaning of sec_597 the fslic was created in with the passage of the national housing act chiefly to insure deposits made by the public see winstar u s pincite based on the types of assistance that fslic was authorized to render under sec_406 of the national housing act see footnote above fslic assistance given under this provision was intended to increase the capital of an institution so that the institution could meet its obligations to depositors supervisory goodwill does not enhance the capital of an institution rather it is the antithesis of capital as it relieves the institution and its shareholders of their obligations to meet otherwise applicable capital requirements nothing in the legislative_history to sec_597 indicates it was intended to apply to forms of assistance other than financial assistance under these circumstances supervisory goodwill is not assistance within the meaning of sec_597 further both the statutory language and the legislative_history of sec_597 limit application of sec_597 to assistance provided by the fslic under title of the united_states_code the regulatory forbearance that taxpayer claims created supervisory goodwill was not provided by the fslic generally the clear meaning of a statute will control its application unless it is established that congressional intent would require a different result congress clearly differentiated between the fhlbb and the fslic for purposes of applying various contemporaneously enacted provisions of the internal_revenue_code compare sec_243 and sec_244 of the act in which congress spoke only to actions by the fslic with sec_241 of the act in which congress spoke to actions by either the fhlbb or the fslic the fslic although working with the fhlbb in such matters was a separate corporation for tax purposes see 319_us_436 further the fslic had no authority to allow supervisory goodwill to be counted toward regulatory capital requirements under the rules of the fhlbb given the clear statutory reference in sec_597 we cannot expand the meaning of fslic to encompass actions of the fhlbb it was clearly the fhlbb and not the fslic that provided thrift a with the right to use the purchase_method of accounting and the right to use any resulting purchased goodwill as supervisory goodwill eligible to meet thrift a’s regulatory capital requirements both fhlbb resolution no and fhlbb resolution no are clear in this regard further it is clear that thrift a was well aware of this fact as the acquisition of thrift d was expressly conditioned upon the fhlbb specifically approving the utilization of the purchase_method of accounting see merger agreement b we do not agree that because the fslic and the fhlbb have been treated as indistinguishable for purposes of determining a breach of contract with respect to the use of supervisory goodwill to meet capital requirements for rap the same result applies here we note that the supreme court in winstar supra did not hold that supervisory goodwill was provided by the fslic under sec_406 of the national housing act within the meaning of sec_597 of the code d the right to use supervisory goodwill is also not assistance within the meaning of sec_597 sec_597 sec_244 of the act was one of four simultaneously added thrift- related amendments to the internal_revenue_code the other three provisions were sec_241 of the act which amended sec_368 of the code dealing with agency proceedings involving financial institutions clarified that sec_368 would apply to certain transfers even in the absence of the receipt of stock_or_securities by the transferring corporation provided certain preconditions including board certification were met and defined board under this provision to include both the fhlbb and the fslic sec_242 of the act which amended sec_382 of the code dealing with limitations on net operating carryover losses of financial institutions in situations similar to bankruptcy cases treated depositors of the transferring institution as if they were stockholders immediately before the transfer and mentioned neither the fhlbb nor the fslic and sec_243 of the act which amended sec_593 of the code dealing with distributions to shareholders under the thrift bad_debt_reserve provision included distributions to fslic made in redemption of an interest originally received by the fslic in exchange for financial assistance under sec_406 of the national housing act and referred only to actions of the fslic taxpayer also argues that sec_597 extends to thrift a’s right to use supervisory goodwill to meet its regulatory capital requirements and that the fslic on its behalf obtained that right from the fhlbb and then conveyed it to thrift a in connection with the acquisitions of thrift c thrift d and thrift e again the taxpayer calculates the amount of this benefit to be equal to the face_amount of the booked rap asset for the reasons set forth above under section c we conclude that the right to use supervisory goodwill is not assistance provided by the fslic under sec_597 further we note no material distinction in thrift a’s rights with respect to its acquisitions of thrift c and thrift d and its rights obtained in connection with its acquisition of thrift e however although the fhlbb authorized the fslic to provide assistance to thrift a pursuant to sec_406 of the national housing act in connection with the acquisitions of thrift c and thrift d the fhlbb did not authorize any assistance under sec_406 of the national housing act from the fslic in connection with thrift a’s acquisition of thrift e compare fhlbb resolution no and fhlbb resolution no with fhlbb resolution no therefore it appears the grant of the right to use purchased goodwill a form of regulatory forbearance that the taxpayer argues created supervisory goodwill is unrelated to sec_406 of the national housing act issue whether the taxpayer properly established a tax basis in the book asset identified as supervisory goodwill a requirements for establishing a tax basis for federal_income_tax purposes a taxpayer’s basis in property is generally established by reference to the taxpayer’s cost see sec_1012 of the code the taxpayer’s cost is usually measured by the amount the taxpayer paid in cash or kind for the property see sec_1_1012-1 of the federal_income_tax regulations when a taxpayer incurs no cost in connection with the acquisition of the property the taxpayer’s basis in that property may be established under other provisions of the code however absent the application of a special provision that provides for the tax-free receipt of property a taxpayer generally must include the fair_market_value of the property because we conclude that thrift a’s right to use supervisory goodwill to meet its regulatory capital requirements does not qualify as assistance within the meaning of sec_597 we do not reach the issue of what the correct amount of assistance attributable to such a right might be suffice it to say it is unlikely that the fair_market_value of such a right is necessarily equal to the face value of the underlying regulatory asset especially as that asset was subject_to amortization under rap over its gaap life thrift a had not obtained any assurance from either the fslic or the fhlbb that its minimum capital requirements would not increase in response to any change in law or regulation and the parties were not contractually bound to incur an expense in this amount had such a right not been granted received in income in order to obtain a tax basis in such propertydollar_figure see eg sec_1 d of the regulations 91_tc_627 thus generally when a taxpayer acquires property without incurring any cost the amount of the taxpayer’s basis in that property is equal to the amount included in income that is the property’s fair_market_value b taxpayer has no tax basis in supervisory goodwill special basis rules apply in connection with assets and liabilities acquired by means of tax-free reorganizations under these rules for federal_income_tax purposes a taxpayer such as thrift a generally steps into the shoes of the transferor_corporation such as thrift c thrift d or thrift e with respect to basis see sec_362 of the code because supervisory goodwill was not a pre-existing asset on the books of thrift c thrift d and thrift e thrift a could not obtain a carry over basis in that an asset see also sec_357 and sec_1032 of the code as thrift a could not obtain a carryover_basis for supervisory goodwill under sec_362 the taxpayer must identify a fresh source from which basis can be obtained the taxpayer would have sec_597 apply to provide a tax-free source_of_income from which this fresh basis can be said to derive for the reasons set forth above under issue sec_597 is not applicable to the acquisition of supervisory goodwill by thrift a therefore taxpayer was not entitled to exclude the value of supervisory goodwill from gross_income under sec_597 of the code as the taxpayer did not separately pay for the purported asset and did not include the fair_market_value of that asset in gross_income the taxpayer cannot now claim that it had a tax basis in that asset see sec_1_61-2 strong v commissioner supra c taxpayer has no tax basis in the right to use goodwill even assuming that the taxpayer received an asset from the regulators that is recognizable for federal_income_tax purposes this asset can only be the right to use purchased goodwill to meet thrift a’s regulatory capital requirements further for federal_income_tax purposes this right is considered other_property and any_tax basis attributable to thrift a’s acquisition of this right would be determined under rules applicable to the receipt of property see sec_1012 of the code as a general matter the creation of rights under governmental regulatory and licensing arrangements property rights will usually not result in the recognition of for example a transfer of property that is treated as non-shareholder contribution_to_capital does not create gross_income to the transferee however the transferee will not have any_tax basis in the property so acquired see sec_118 and sec_362 of the code cf sec_597 gross_income to the recipient of those property rightsdollar_figure see eg revrul_92_16 1992_1_cb_15 holding that the issuance of emission allowance by the environmental protection agency does not result in gross_income to the taxpayer a utility that receives it moreover not even the excess of the fair_market_value of the property right over the cost of acquisition of that right will be income see eg revrul_67_135 1967_1_cb_20 holding that the excess of the fair_market_value over the cost of a lease obtained by a taxpayer in a lottery conducted by the united_states bureau of land management is not includable in gross_income even where a tax basis in such a property right is properly determined under sec_1012 that basis is generally limited to the taxpayer’s cost of acquiring the property right not the fair_market_value of the right itself the service’s position with respect to the proper determination of any_tax basis to be accorded to the acquisition of these types of property rights has been implicitly adopted by a number of courts in cases holding that taxpayers’ bases in similar_property rights were the respective taxpayers’ costs of obtaining those rights see eg 191_f2d_934 5th cir 79_tc_109 aff’d per curiam 722_f2d_324 6th cir 31_tc_803 dollar_figure thus as the taxpayer incurred no additional cost in order to obtain thrift a’s right to use purchased goodwill for regulatory purposes its cost_basis in such an asset would be zerodollar_figure see gcm date for additional discussion of supporting authority under the holdings in these cases because the respective taxpayers’ bases did not include the fair_market_value of the underlying property the courts must have assumed that no income was imputed to the recipients on receipt of the underlying property rights even assuming that tax basis in such a property right could be properly determined by reference to the fair_market_value of that right we disagree with taxpayer’s proposed computation of tax basis taxpayer argues that thrift a has a tax basis of dollar_figuren an amount equal to the amount booked by thrift a as purchased goodwill from the three acquisitions because thrift a's tax basis would be limited under sec_1012 to the fair_market_value of thrift a’s acquired right to use purchased goodwill to meet its regulatory capital requirements we fail to see how the fair_market_value of such a right could itself be worth as much as the face_amount of the purchased goodwill under gaap the value of the asset identified as purchased goodwill was derived as a result of thrift a’s booking the assets and liabilities it acquired from thrift c thrift d and thrift e at their then current fair market values this value however was already reflected in the unreduced book values used by thrift a for federal_income_tax purposes as a result of the carryover_basis rules in sec_362 for those same assets and liabilities continued issue if a tax basis has been established whether the taxpayer is entitled to claim a loss for its supervisory goodwill under sec_165 of the code based on worthlessness abandonment or confiscation for purposes of our discussion of sec_165 we will refer to the relevant asset as supervisory goodwill such reference however encompasses both the purported tax asset attributable to the rap asset of supervisory goodwill and the purported tax asset attributable to thrift a’s right to use the gaap asset of purchased goodwill to meet its regulatory capital requirements a deductible losses under sec_165 sec_165 of the internal_revenue_code permits a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 of the code provides that the basis for determining the amount of the deduction for any loss shall be the adjusted_basis provided in sec_1011 for determining the loss from the sale_or_other_disposition of propertydollar_figure we concluded above that taxpayer could not establish a tax basis in supervisory goodwill without any basis in that asset the taxpayer is precluded from taking a loss deduction under sec_165 regardless of whether the theory of loss is premised on worthlessness abandonment or confiscation stated another way if the taxpayer’s tax basis in the asset is zero its deductible loss under sec_165 is also zero moreover sec_1_165-1 of the regulations requires that to be allowable as a deduction under sec_165 a loss must be evidenced by closed and completed transactions and fixed by identifiable events see 274_us_398 interpreting a predecessor to sec_165 thus a loss shall be allowed as a deduction only for the taxable_year in which the loss is sustained see sec_1_165-1 of the regulations i computing the correct amount of any_tax loss continued acquired from thrift c thrift d and thrift e even under taxpayer’s suggested fair_market_value approach the fair_market_value of thrift a’s right to use purchased goodwill would be affected by factors such as those identified in footnote above sec_1011 of the code provides that the adjusted_basis for determining the gain_or_loss from the sale_or_other_disposition of property shall be the basis determined under sec_1012 or other applicable_section of the code adjusted as provided in sec_1016 see sec_1011 sec_1_1011-1 of the federal_income_tax regulations the effect of these provisions is that a taxpayer may not with respect to the disposition of property claim a deduction for an otherwise allowable tax loss in excess of basis as the discussion of tax basis under issue reflects determining the correct amount of any deductible loss under sec_165 is not as simple as taxpayer urges even assuming that the taxpayer were allowed a fair_market_value tax basis for supervisory goodwill that fair_market_value would not approach the full amount of the purchased goodwill booked by thrift a on date b and date d for gaap and rap for both gaap and rap purposes goodwill is an amortizable asset thus thrift a should have been writing off amounts attributable to such goodwill under both gaap and rap in tax years prior to fiscal tax_year moreover a tax loss for supervisory goodwill would not be allowed in an amount equal to the rap asset but only in an amount equal to thrift a’s right to use that rap asset to meet its regulatory capital requirements this was made clear in a case determining the damages to another plaintiff in a case identical to the winstar litigation which stated as follows plaintiff argues that its loss of goodwill as capital was a cost for which it should be reimbursed however goodwill is not a cost that should be reimbursed dollar for dollar plaintiff quantified goodwill on its books and used that number to meet its capital requirements while goodwill was used as capital for those purposes it is not equivalent to capital and does not have a dollar for dollar value 43_fedclaims_445 appeal docketed and fed cir june see also castle v united_states u s claims lexis fed cl date no c plaintiffs entitled to restitution amount only ii proper time for claiming a tax loss even if the taxpayer had established a tax basis in supervisory goodwill the taxpayer would be entitled to claim a tax loss only in the taxable_year in which the loss was sustained and only to the extent that it was not compensated for that loss the regulations under sec_165 also provide that if an event occurs which may result in a loss and in the year of the event there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no portion of the loss with respect to which reimbursement may be received is sustained for purposes of sec_165 until it can be ascertained with reasonable certainty whether or not the reimbursement will be received sec_1_165-1 of the regulations whether a reasonable prospect for recovery exists with respect to a claim for reimbursement of the loss is a question of fact to be determined upon examination of all of the facts and circumstances whether or not such reimbursement will be received may be ascertained with reasonable certainty for example by a settlement of the claim by an adjudication of the claim or by an abandonment of the claim the determination of whether reasonable certainty exists as to reimbursement is an objective inquiry into the facts and circumstances surrounding the loss as of the close of the taxable_year in which the deduction is claimed see 326_us_287 ramsey scarlett co v commissioner 61_tc_795 aff’d 521_f2d_786 4th cir brown v commissioner tcmemo_1996_284 the taxpayer would not have recognized a loss under sec_165 in fiscal tax_year because of the timing of its winstar litigation the taxpayer is actively pursuing its own litigation for its firrea claims which are similar to the successfully pursued claims of the litigants in the winstar case and there is a strong likelihood that its litigation of these claims will consume a substantial amount of time and money see castle supra slip op pincite successful contest of the plaintiffs’ suit in castle apparently took more than ten years of litigation and four full months of trial the taxpayer has a claim for reimbursement and there is a reasonable_prospect_of_recovery under that claim in its suit for recovery under a winstar theorydollar_figure in winstar the united_states supreme court held that institutions that had been promised the right to use supervisory goodwill in meeting regulatory capital requirements had a cause of action for breach of contract due to the phase-out of the favorable accounting treatment 518_us_839 the term claim for reimbursement as used in the code sec_165 regulations has a broader definition than only insurance claims and would encompass taxpayer’s claim in this case the tax_court interpreted the estate_tax counterpart to sec_165 in 74_tc_725 dollar_figure in that case the taxpayer received money from a_trust fund established to compensate individuals who had been defrauded by attorneys the issue was whether the payment constituted compensation so as to preclude a lo sec_15 for example in castle v united_states u s claims lexis fed cl date no c plaintiffs in a similar winstar action were awarded monetary damages in restitution in granting the award the court stated that plaintiffs’ contract entitled them to the very contract remedies they have come here to pursue - remedies which now afford them recovery in restitution castle supra slip op pincite further the court citing to the supreme court’s opinion in winstar noted that it was the fhlbb and the fslic which were contractually bound to recognize supervisory goodwill and the amortization periods reflected in the parties’ agreements in so doing the court read this promise concerning supervisory goodwill as the law of contracts has always treated promises to provide something beyond the promisor’s absolute control that is as a promise to insure the promisee against loss arising from the promised condition’s nonoccurrence id at fn citing to restatement second of contracts sec_264 comment a as the court in castle recognized the plaintiffs were entitled under contract law to damages in response to the breach of the agreements they had negotiated with the fhlbb and the fslic id the court commented that the provision should be interpreted in the same manner as sec_165 deduction in holding that the payment was compensatory and therefore reduced the allowable deduction the court explained that the statutory language insurance or otherwise refers to payments that are structured to replace what was lost and that are similar to insurance t c pincite the taxpayer argues that its winstar claim is collateral to its loss and cites 608_f2d_485 ct_cl as support for its argument in that case the taxpayer a local television station claimed a sec_165 loss based on termination of its affiliation agreement with cbs the television network a trial judge upheld disallowance of the deduction on the theory that increased revenues from affiliation with abc another television network compensated taxpayer for loss of the cbs affiliation in reversing this finding the court of claims states t he statute does not bar a deduction for a loss actually incurred merely because the taxpayer is able to effect an offsetting gain on a different although contemporaneous transaction id pincite the circumstances in forward communications corp are very different from those in the present case in forward communications corp it was happenstance that taxpayer received revenues from abc that offset the loss of its affiliation with cbs here by contrast any recovery pursuant to taxpayer’s winstar claim would be structured to compensate taxpayer for the loss of its right to use supervisory goodwill in meeting regulatory capital requirements in the present case the taxpayer has filed a claim against the united_states government to receive damages based on firrea plaintiffs in the winstar litigation prevailed on the breach of contract claim the taxpayer’s filing of a lawsuit to recover the same loss as deducted on its refund claims is evidence that the taxpayer had a reasonable_prospect_of_recovery see ramsey scarlett t c pincite in fact filing suit has been held to give rise to an inference of such a reasonable prospect 675_f2d_1077 9th cir 266_f2d_154 6th cir brown supra in such circumstances the claimant’s subjective belief in the reasonable_prospect_of_recovery becomes objective evidence of that prospect see boehm u s pincite jeppson v commissioner tcmemo_1995_342 aff’d 128_f3d_1410 10th cir where the claim involved in a suit is neither speculative nor meritless which would seem to be the case in these winstar contract claims and where the claimant believes that there is a reasonable chance of recovery which is indicated by prosecuting the law suit with reasonable diligence claiming a tax loss should wait until the conclusion of the lawsuitdollar_figure estate of scofield f 2d pincite jeppson supra see also ramsay scarlett t c pincite iii no loss based on confiscation of supervisory goodwill taxpayer also argues that in cases of government confiscation the reasonable_prospect_of_recovery standard under sec_165 is not applicable and cites 274_us_398 in that case the taxpayer had a german subsidiary the assets of which were confiscated by the german government in in allowing a deduction equal to the taxpayer’s investment in the subsidiary the supreme court remarked i t would require a high degree of optimism to discern in the seizure of enemy property by the german government in more than a remote hope of ultimate salvage from the wreck of war the taxing act does not require the taxpayer to be an incorrigible optimist id pincite nothing in the opinion indicates that a loss is deductible for confiscated property even if there is a reasonable prospect of reimbursement rather the opinion indicates that a remote prospect of reimbursement does not preclude a loss deduction but in this case taxpayer has a pending lawsuit pursuing compensation under a theory that has been successfully pursued by similarly-situated claimants see eg castle v united_states supra taxpayer’s prospect of recovery cannot be characterized as remote the mere existence of facts supporting a cause of action has been held sufficient to bar a loss deduction in premji v commissioner ustc big_number 10th cir taxpayers were victims of a ponzi scheme the taxpayers claimed loss deductions in the year in which the perpetrator of the fraud filed for bankruptcy but the trustee had claims against various parties under fraudulent conveyance and other theories the court denied the loss deductions and noted that as long as facts exist at the end of the year the loss is claimed and provide a reasonable_prospect_of_recovery it is irrelevant if the taxpayer had not uncovered the facts to prosecute legal action or chose to delay legal action see qureshi v commissioner t c memo 53_tcm_414 aff'd without published opinion 843_f2d_1388 4th cir and cert_denied 488_us_852 florman v commissioner t c memo 38_tcm_1018 the amount of time and money spent by a taxpayer investigating and prosecuting a claim as well as whether a taxpayer ultimately recovered the loss are also relevant factors 71_tc_501 huey v commissioner tcmemo_1985_348 id fn consequently even assuming that a tax basis in supervisory goodwill could be established the taxpayer is not entitled to claim a deduction in fiscal tax_year under sec_165 of the code for the loss of thrift a’s supervisory goodwill regardless of whether such tax claim is based on worthlessness abandonment or confiscation of that asset issue if a tax basis has been established whether the taxpayer is entitled to claim a deduction for the amortization of supervisory goodwill under sec_167 of the code a requirements for depreciation_deductions sec_167 of the code provides as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear and including obsolescence of property used in a trade_or_business or of property_held_for_the_production_of_income sec_167 generally provides that the basis on which exhaustion wear_and_tear and obsolescence are allowed shall be the adjusted_basis provided in sec_1011 for the purpose of determining the gain on the sale_or_other_disposition of the property as indicated in our discussion of basis above under issue generally this basis is the taxpayer’s cost sec_1016 provides in part that proper adjustment in respect of the property shall be in all cases made for the exhaustion wear_and_tear obsolescence amortization and depletion to the extent of the amount allowed as deductions in computing taxable_income but not less than the amount allowable sec_1_167_a_-1 of the federal_income_tax regulations provides that the allowance for the exhaustion wear_and_tear and obsolescence of property used in a trade_or_business or held_for_the_production_of_income is that amount which should be set_aside for the taxable_year in accordance with a reasonably consistent plan so that the aggregate of the amounts set_aside will at the end of the estimated_useful_life of the depreciable_property equal the cost or other basis of that property the allowance shall not reflect amounts representing a mere reduction market_value sec_1_167_a_-1 of the regulations provides that the estimated_useful_life of an asset is not necessarily the useful_life of the asset but the period over which the asset may reasonably be expected to be useful to the taxpayer in its trade_or_business or in the production of the taxpayer’s income sec_1_167_a_-3 of the regulations provides that an intangible asset that is known from experience or other factors to be of use in the business or the production_of_income for only a limited time the length of which can be estimated with reasonable accuracy may be the subject of a depreciation allowance an intangible asset the useful_life of which is not limited is not subject_to the allowance for depreciation no deduction for depreciation is allowable with respect to goodwill sec_1_167_a_-10 of the regulations provides that the period for depreciation shall begin when the asset is placed_in_service and shall end when the asset is retired from service sec_1_167_g_-1 of the regulations provides that the basis upon which the allowance for depreciation is computed with respect to any property shall be the adjusted_basis provided in sec_1011 for the purpose of determining gain on the sale_or_other_disposition of the property b lack of a tax basis results in a zero depreciation deduction as determined above the taxpayer does not have a tax basis in the claimed intangible asset regardless of whether that asset is considered to be the rap asset of supervisory goodwill or merely thrift a’s right to use such supervisory goodwill to meet its regulatory capital requirements without a tax basis in that intangible asset even if we were to conclude that such asset was a depreciable asset taxpayer’s depreciable basis would be zero pursuant to sec_167 of the code and sec_1_167_g_-1 of the regulations thus the amount of the depreciation deduction that would be allowable in any taxable_year would be zero c taxpayer has not identified a depreciable asset even assuming that thrift a had established a tax basis in this intangible asset that asset is not depreciable under sec_167 taxpayer states that for gaap thrift a’s acquisitions of thrift c thrift d and thrift e were accounted for under the purchase_method for business combinations taxpayer further states that the amount by which the fair_market_value of the liabilities assumed by thrift a the acquisition price exceeded the fair_market_value of the assets received by thrift a as a result of these acquisitions was recognized on thrift a’s books as purchased goodwill for rap this purchased goodwill corresponded to thrift a’s regulatory asset identified as supervisory goodwill if the acquisitions of thrift c thrift d and thrift e created tax basis as taxpayer alleges then the calculation of the excess acquisition costs would be consistent with the residual_method of determining tax_accounting goodwill see eg 84_tc_476 aff’d 815_f2d_75 6th cir in order to be depreciable an identified asset requires a determination of value basis and a reasonably determinable useful_life 507_us_546 these two requirements are to be made based on information available as of the transaction date see banc one supra at most the taxpayer received a right to use supervisory goodwill to meet thrift a’s regulatory capital requirements the mere fact that thrift a’s ability to use supervisory goodwill for regulatory purposes was eliminated over a fixed time period by the enactment of firrea does not establish that any_tax accounting goodwill now has a reasonably determinable useful_life the taxpayer has failed to substantiate that the fair_market_value of the right to use is equal to the residual amount of dollar_figuren likewise the remaining useful_life determined by the taxpayer is for the right to use and not necessarily for the residual amount of dollar_figuren therefore the taxpayer has failed to distinguish the right to use from nondepreciable goodwill consequently the taxpayer has not met its burden of separately identifying valuing and lifing the right to use as required by the supreme court in newark morning ledger supra in order for such right to be subject_to a depreciation deduction under sec_167 even assuming that the asset recognizable for federal_income_tax purposes is the rap asset of supervisory goodwill the taxpayer also has not met its burden of separately valuing and lifing such asset as required by the supreme court in newark morning ledger supra therefore the claimed intangible asset regardless of whether that asset is considered to be the rap asset of supervisory goodwill or merely thrift a’s right to use such supervisory goodwill to meet its regulatory capital requirements is not depreciable under sec_167 and the taxpayer is not entitled to a deduction for depreciation or amortization under sec_167 for this asset for the taxable years at issue even assuming that the taxpayer established a tax basis in the claimed intangible asset and a separately determined value and a reasonable useful_life of this asset the taxpayer’s change on its amended_return for fiscal tax_year from treating the claimed intangible asset as a non-depreciable asset to a depreciable asset is a change in method_of_accounting that requires the consent of the commissioner pursuant to sec_446 and the regulations thereunder see diebold inc v united_states cl_ct aff’d 891_f2d_1579 fed cir cert_denied 498_us_823 accordingly the taxpayer may not make this change in method_of_accounting by filing amended returns caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
